Mr. Justice Gokdon
dissented, and filed the following opinion :—
I regard the Act of the 21st of Ma3>-, 1886, not onty as improvident and unreasonable, -but as unconstitutional. “No person, firm or corporate bod}", shall manufacture out of any oleaginous substance, or any compound of the same, other than that produced from unadulterated milk, or cream from the same, any article designed to take the place of butter or cheese produced from pure unadulterated milk, or cream from the same, or imitation or adulterated butter or cheese, nor shall sell, or offer for sale, or have in his, her or their possession, with intent to sell the same as an article of food.” A glance at this Act shows that its purpose was to protect the dairyman at the expense of the consumer. Cannot a pure, wholesome butter be made from some other oil than that ex*297tracted from milk ? Certainly it can. The chemist has discovered that it maj' as well be manufactured from the fat of the cow as from the fat of her milk. “ Oleomargarine, when made under the formula of the French patent, is composed mostly of beef fat churned with milk, and colored with anil atto: ” U. S. Agricultural Report, 1885, p. 100. Here, then, is a pure and wholesome article of food, in every particular as good as the best butter; why, then, shall we not be permitted to make use of if ? The Act cannot properly be regarded as a police regulation, for it is not alleged that the prohibited article is in the slightest degree injurious to the welfare or happiness of the people of the Commonwealth. On the other hand, proof to the contrary was offered, so that the question for discussion really involves the right of the legislature to prohibit the manufacture of an article of food without regard to its character or quality , a question certainly of very serious import. The offer of proof was for the purpose of showing that the proscribed manufacture was not subject to the police power of the state, and from its very nature could not be. But the court ruled out the proposed evidence as irrelevant, thus declaring that the legislature was the sole judge of its own powers. But this amounts to an assumption that the legislative power is such that the manufacture and sale of any article of food whatever may be prohibited. So the question, in fact, is not one of police power, but whether the legislature can in contravention of fact assume that any given article of commerce is within the scope of its police powers, and thereupon prohibit its manufacture and use. Truly, if this position taken by the court b'elow be correct, then is the defendant’s case indefensible, for if the legislature can define its own powers without regard to constitutional limit, an appeal to this court is to no purpose. In this, however, the commonwealth is at fault; the Quarter Sessions has imposed a burthen upon it which it cannot sustain. Its counsel have said a great deal about the police powers of states, and have cited many cases to prove that which no one has pretended to deny, but they have utterly failed to prove that the General Assembly has the unrestricted power claimed for it. But if this astounding assumption fails, the defendant was wrongfully convicted. Let us then consider to what result a doctrine of this kind must necessarily lead. We must take it that that which was sold by the defendant was good, pure and wholesome food, for such was the purport of the proposed proof; hence, it follows, as of course, that if the legislature can prohibit the making of butter from anything but milk, it can prohibit its manufacture altogether, for pure milk is certainly no better than pure tallow, and if it can prohibit its manufacture from the latter, it *298can also from the former; if it can make unlawful the making and sale of one kind of pure food it can, in like manner, make unlawful the making and sale of any other. Lard, as it is found in the market, is a manufactured article, and is largely used in cooking as a substitute for butter; for ages this has been the case as well in this country as in Europe, and no , legislature has, as yet, taken exception to the practice on the ground of its unhealthfulness. Indeed, in this commonwealth many persons subsist, during the winter season, almost entirely on buckwheat and lard, and with hard working people, who require large quantities of carbonaceous food, this diet is neither unpleasant nor unwholesome. It is true that some may not regard it as good as butter, nevertheless it is cheaper, and, therefore, within the reach of those who cannot afford to pay for butter. Why then shall it not be used as heretofore? This wonderful Act of 1885 will allow us to eat it as a substitute for pork, or beef, or bread, or as a substitute for anything but butter. And yet this is called a police regulation; a law passed for the preservation of the health of the community!— to me it, looks much more like,a regulation passed for the welfare of the dairyman without regard to the welfare of the balance of the people; class legislation, that political curse, which the framers of the Constitution endeavored to prevent, bub which our General Assembly seems disposed to perpetuate. Nor are we to forget that by our decision we do not merely give force to an Act of assembly, but are also establishing a precedent of the most dangerous character. For if the legislature can arbitrarily prevent the citizen from making or selling any given article of food, it can also prevent his buj'ing or using the same however excellent it may be, and however necessary for the preservation .of his own life and happiness, and that of his family. Yet this is the doctrine which this court is about to establish by its decision; a doctrine which must necessarily be founded on the ruins of the bill of rights. What a commentary on ninteenth century progress and civilization ! This Act has made Chinese conservatism respectable. The chemist has discovered a process by which an important article of food can be manufactured more cheaply than by the old methods, and the man of scant means is thus promised an addition to his meager fare which he could not previously afford. Naturally we might suppose that this inventor would be hailed as the benefactor of his race, since he has thereby added much to the happiness of the laboring class of the people. Rut no; say our law makers, he is a malefactor, and shall neither make nor sell his product. And why? If, indeed, the legislature had not in view the protection of the dairyman, I would like to be told by some one what it had in *299view. Of course, the commonwealth will not admit this as a solution of the question, for if a fact of that kind could be made to appear, the unconstitutionality of the Act would be undoubted; hence, this idea of police power has been set up as a lure which has been only too successful in attracting the attention of the court below, as well as this court, from the real issue. What we hav-e here said with reference to the legislative intention, is made all the more certain from the fact that the Acts of May 22d, 1878, and of June 10th, 1881, had already afforded sufficient protection to the community from deception in the sale and adulteration in the manufrcture, of butter, so that as a police regulation the Act of 1885 was not necessary. We cannot, therefore, but think that there can be but little if any doubt that this Act was designed to protect the interests of the producer at the expense of the welfare and rights of the consumer.
Thus viewing the matter before us, T feel myself constrained to dissent from the judgment of this court.